ORDER

PER CURIAM:
Tony Lyles appeals his convictions by jury of one count of felony murder in the second degree, § 565.021; one count of robbery in the first degree, § 569.020; and two counts of armed criminal action, § 571.015. Having reviewed the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).